Citation Nr: 1327124	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-17 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for chronic bronchitis.   

2.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an increased disability rating for residuals of a right ankle fracture, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1941 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009 the Veteran filed a substantive appeal and requested a personal hearing before a Veterans Law Judge at the RO (i.e., Travel Board hearing).  The Veteran did not appear at the Travel Board hearing that was scheduled for October 23, 2012.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled.  Therefore, the appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased disability rating for residuals of a right ankle fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for chronic bronchitis; the Veteran did not appeal that decision and it is final.   

2.  Evidence added to the record since the February 2002 denial when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chronic bronchitis.

3.  In a December 1997 rating decision, the RO denied service connection for bilateral hearing loss; the Veteran did not appeal that decision and it is final.   

4.  Evidence added to the record since the December 1997 denial is cumulative and redundant of the evidence already of record and when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for chronic bronchitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a preadjudication May 2006 letter, the RO provided notice to the Veteran regarding the information and evidence necessary to substantiate his claim for service connection, to include the need to submit new and material evidence to reopen his previously denied claims.  The letter also advised the Veteran of the bases for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, and private treatment records.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  He was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Chronic Bronchitis

The Veteran's original claim for service connection for chronic bronchitis was denied by the RO in an August 1977 rating decision.  The evidence of record at the time of that decision included the Veteran's service treatment records and results from the March 1977 VA examination.  It was noted that during a consultation in 1942 the Veteran reported being sick for several months in 1933 and that he had had a mild, slight productive cough for the past six years.  The RO noted that the Veteran was diagnosed with mild bronchitis in May 1942, but that there was no further treatment for bronchitis shown in service and that the Veteran's January 1946 separation examination showed his lungs to be normal with negative chest 
x-ray.  It was noted that the Veteran had a current diagnosis of chronic bronchitis.  The Veteran was advised that his claim for chronic bronchitis was denied because the condition existed prior to service and was not aggravated by service.  Appellate rights were provided, but the Veteran did not file a notice of disagreement with the August 1977 rating decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 1977 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

Thereafter, the Veteran made several requests to reopen his claim.  The last denial prior to the current claim occurred in a February 2002 rating decision.  The evidence of record associated with the Veteran's claims file at that time included service treatment records, the March 1977 VA examination report, a March 1982 letter from a private physician noting her treatment of the Veteran's chronic bronchitis, a VA examination in October 2001 diagnosing the Veteran with chronic bronchitis with COPD, and a June 1995 private treatment record indicating complaints of bronchitis.   

In the February 2002 rating decision denying the claim, the RO noted that the evidence of record indicated a current diagnosis of bronchitis, but did not show a link to service.  The Veteran was informed of the decision and of his appellate rights in a letter from the RO later that month.  The Veteran did not file a notice of disagreement with the February 2002 rating decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2002 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

In January 2006, the Veteran again submitted an application to reopen the claim for service connection for chronic bronchitis.  Evidence received since the February 2002 rating decision included VA treatment records dated January 2006 which indicated that the Veteran had a history of chronic bronchitis and was receiving medication for the disability.  In addition, the Veteran submitted duplicate copies of service treatment records, his October 2001 VA examination report, and VA notification and response letters.

Based on review of the entire record, the Board finds that new and material evidence has not been received to reopen the claim of service connection for chronic bronchitis.  The claim for service connection was previously denied because the condition existed prior to service and there was no evidence establishing that the Veteran's chronic bronchitis was incurred in or aggravated by service.  

The January 2006 VA outpatient record is new as it was not previously of record.  However, it is not material as it does not suggest that the Veteran's chronic bronchitis was incurred in or aggravated by service.  As such, it does not relate to a previously unestablished fact necessary to substantiate the claim.  In addition, the duplicate copies of service treatment records, a copy of his October 2001 VA examination, and VA notification and response letters are cumulative and redundant of evidence already in the file.  The Veteran's May 2006 response to the VA's VCAA letter included evidence already of record at the time of the decision in February 2002.  

In view of the foregoing, the Board finds that the evidence received since the last final denial of service connection for chronic bronchitis does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and/or redundant of the evidence of record at the time of the last prior final denial, and/or does not raise a reasonable possibility of substantiating the Veteran's claim. Therefore, new and material evidence has not been received and the claim for service connection for chronic bronchitis is not reopened.


Bilateral Hearing Loss 

The Veteran submitted an original claim for service connection for a bilateral hearing loss in January 1997.  This claim was denied by the RO in a December 1997 rating decision.  The evidence considered at the time of that decision included service treatment records and a September 1997 VA audiological examination report.  The RO noted that the Veteran's service treatment records were negative for complaints or findings of hearing loss and that at separation, the Veteran's hearing acuity was normal.  The VA examination revealed mild sloping to severe sensorineural hearing loss in both ears.  Service connection for bilateral hearing loss was denied because there was no evidence demonstrating a nexus between the current disability and service.  The Veteran was informed of that decision in January 1998 and of his appellate rights.  The Veteran did not file a notice of disagreement with the December 1997 rating decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 1997 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

Following the December 1997 rating decision, VA outpatient records, to include a February 2006 VA treatment record regarding the Veteran's hearing aids have been received.

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim of service connection for bilateral hearing loss.  As indicated previously, the Veteran's claim was initially denied in December 1997 on the basis that there was no causal relationship between the Veteran's bilateral hearing loss and his active duty service.  The evidence associated with the claims file since that decision merely reiterates that the Veteran has current hearing loss.   The additional evidence does not demonstrate a relationship between his hearing loss and service.  Although the evidence received subsequent to the December 1997 rating is new, in that it was not previously of record, it does not relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim.  Accordingly, such evidence is not material. 

As new and material evidence has not been received, the claim for service connection for bilateral hearing loss is not reopened and the appeal on this issue is denied.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for chronic bronchitis, the appeal is denied.  

As new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the appeal is denied.  


REMAND

The Veteran is seeking a higher rating for his service-connected residuals of a right ankle fracture, rated as 10 percent disabling.  While delay is regrettable, the Board finds that additional development is needed in this case.

The Veteran was last afforded a VA examination for his right ankle disability in June 2006, over seven years ago.  Because there may have been changes in the Veteran's condition, the Board finds that new examination of the joint is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his service-connected right ankle disability.  After securing any necessary authorizations for release of this information, the RO/AMC should request any relevant records identified which are not duplicates of those already contained in the claims file.  The Veteran should be advised if any requested records cannot be obtained. 
  
Additionally, request relevant VA treatment records dating since December 2006 from the Central Alabama VA Health Care System.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected right ankle disability.  The examiner must review the claims folder in conjunction with the examination.  All tests and diagnostic studies deemed necessary should be conducted, including range of motion of the ankle, and the results should be reported in detail.  The examiner should also describe any functional loss pertaining to the service-connected right ankle disability due to pain or weakness, and document all objective evidence of those symptoms.  

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


